 1
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT FOR THE
10                        WESTERN DISTRICT OF WASHINGTON
11                                  AT SEATTLE
12
13 COUNCIL ON AMERICAN-ISLAMIC                       CASE NO. 20-cv-0217-RSM
14 RELATIONS-WASHINGTON,
15                                                   STIPULATED MOTION AND
                                Plaintiff,
                                                     ORDER EXTENDING THE
16                       v.                          INITIAL SCHEDULING
17 UNITED STATES CUSTOMS AND                         DEADLINES
18 BORDER PROTECTION, et al.,
19                              Defendants.
20
21                                   JOINT STIPULATION
22
           The Court set initial scheduling deadlines in an order, dated February 20, 2020.
23
24 Dkt. No. 4. However, Defendants’ response to the Complaint is not due until March 18,
25 2020, and pursuant to the Court’s order, only the day before the first discovery deadline.
26
   Defendants believe that additional time to discuss issues pursuant to FRCP 26(f) after
27
28 their response to the Complaint will allow for a more fulsome discussion between the


     STIPULATED MOTION AND ORDER EXTENDING INITIAL                  UNITED STATES ATTORNEY
     SCHEDULING DEADLINES                                           700 STEWART STREET, SUITE 5220
     C20-217-RSM- 1                                                   SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1 parties and allow the parties to investigate any other issues presented during the parties’
 2 initial discussions potentially narrowing the issues before the Court. For good cause, the
 3
   parties hereby jointly STIPULATE AND AGREE to extend the following deadlines by
 4
 5 two weeks as follows:
 6                 Deadline                   Original Deadline       New Deadline
 7
     Deadline for FRCP 26(f) Conference       3/19/2020             4/2/2020
 8
 9   Initial Disclosures Pursuant to FRCP     3/26/2020             4/9/2020
     26(a)(1)
10
     Combined Joint Status Report and         4/2/2020              4/16/2020
11   Discovery Plan
12
13         SO STIPULATED.
14         Dated this 18th day of March, 2020.
15                                            s/ Matt Adams
                                              Matt Adams, WSBA No. 28287
16                                            matt@nwirp.org
17
                                              s/ Aaron Korthuis
18                                            Aaron Korthuis, WSBA No. 53974
                                              aaron@nwirp.org
19
20                                            Northwest Immigrant Rights Project
                                              615 Second Ave., Suite 400
21                                            Seattle, WA 98104
                                              Tel: (206) 957-8611
22
23
24
25
26
27
28


     STIPULATED MOTION AND ORDER EXTENDING INITIAL                   UNITED STATES ATTORNEY
     SCHEDULING DEADLINES                                            700 STEWART STREET, SUITE 5220
     C20-217-RSM- 2                                                    SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1        SO STIPULATED.
 2        Dated this 18th day of March, 2020.
 3                                           BRIAN T. MORAN
                                             United States Attorney
 4
                                              s/ Michelle R. Lambert
 5
                                             MICHELLE R. LAMBERT, NY #4666657
 6                                           Assistant United States Attorney
                                             United States Attorney’s Office
 7                                           1201 Pacific Avenue, Suite 1201
 8                                           Tacoma, Washington 98402
                                             Phone: 253-428-3824
 9                                           Email: michelle.lambert@usdoj.gov
                                             Attorneys for Defendants
10
11
12
13
          IT IS SO ORDERED this 19th day of March 2020.
14
15
16
                                             A
                                             RICARDO S. MARTINEZ
17                                           CHIEF UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION AND ORDER EXTENDING INITIAL                    UNITED STATES ATTORNEY
     SCHEDULING DEADLINES                                             700 STEWART STREET, SUITE 5220
     C20-217-RSM- 3                                                     SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
